           Case 2:19-cv-01848-JCC-MLP Document 76 Filed 05/21/20 Page 1 of 2



 1                                                                         The Honorable John C. Coughenour
                                                                           The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
     COGNIZANT WORLDWIDE LIMITED and                          Case No. 2:19-cv-01848-JCC-MLP
 9   COGNIZANT TECHNOLOGY SOLUTIONS
     U.S. CORPORATION,
10                                                            ORDER GRANTING
                                  Plaintiffs,                 STIPULATED MOTION FOR
11                                                            EXTENSION OF PRETRIAL
              v.
12                                                            SCHEDULE AND TRIAL DATE
     BARRETT BUSINESS SERVICES, INC.,
13
                                  Defendant.
14

15           Having reviewed the stipulated motion for extension of the pretrial schedule and the trial date

16   filed by the parties (dkt. # 74), the Court hereby amends the prior scheduling order (dkt. # 65) and sets

17   the following amended trial date and pretrial schedule:

18
                                                      Event                                Date
19

20           JURY TRIAL to begin at 9:30 a.m., in Courtroom 16206 on:                    6/1/2021

21           Deadline for amending pleadings                                             [to be set in the
                                                                                         Court’s ruling
22                                                                                       on Cognizant’s
                                                                                         motion to
23
                                                                                         dismiss BBSI’s
24                                                                                       amended
                                                                                         counterclaims]
25           Reports of expert witnesses under FRCP 26(a)(2) due                         12/3/2020

26           All motions related to discovery must be filed by this date and             01/11/2021
             noted for consideration no later than the third Friday thereafter (see
27
             LCR7(d))
28

      ORDER GRANTING STIPULATED MOTION TO EXTEND TRIAL DATE
      AND PRETRIAL SCHEDULE
      CASE NO. 2:19-CV-01848-JCC-MLP
      Page 1                                                                                 1014128\305741417.v1
          Case 2:19-cv-01848-JCC-MLP Document 76 Filed 05/21/20 Page 2 of 2



            Rebuttal expert disclosures under FRCP 26(a)(2) due                         01/18/2021
1

2           Discovery to be completed by                                                01/22/2021

3           All dispositive motions and motions to exclude expert testimony             2/19/2021
            for failure to satisfy Daubert must be filed pursuant to LCR 7(d)
4           Mediation per LCR 39.1 held no later than                                   2/19/2021
5
            All motions in limine must be filed by this date and noted on the           5/11/2021
6           motion calendar no later than the third Friday after filing but no
            later than the Friday before the pretrial conference (see LCR
7           7(d)(4))
            Agreed LCR 16.1 Pretrial Order due                                          5/18/2021
8

9           Trial briefs, proposed voir dire and jury instructions, and trial           5/28/2021
            exhibits due.
10

11
             DATED this 21st day of May, 2020.
12

13
                                                                  A
14                                                                MICHELLE L. PETERSON
                                                                  United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING STIPULATED MOTION TO EXTEND TRIAL DATE
     AND PRETRIAL SCHEDULE
     CASE NO. 2:19-CV-01848-JCC-MLP
     Page 2                                                                                 1014128\305741417.v1
